Citation Nr: 1227588	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  94-46 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1969 and from February 1973 to April 1973.  He was also a member of a reserve component from March 1989 to November 1990 in connection with his membership in the New Jersey Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court).  As will be discussed in further detail below, the Board finds that there has been substantial compliance with the terms of its prior remands.  Accordingly, the Board may proceed with a decision.  See Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

The Veteran's left ankle and knee osteoarthritis was not first manifested during active duty, a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), and those disabilities are not otherwise related to a period of active duty, ACDUTRA or INACDUTRA.



CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred or aggravated during active duty or ACDUTRA, or the result of injury incurred or aggravated during INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The Veteran does not have a left or right knee disability that is the result of disease or injury incurred or aggravated during active duty or ACDUTRA, or the result of injury incurred or aggravated during INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Specifically, the Board finds that a November 2008 notice letter fully complied with the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The November 2008 letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further requested that the Veteran provide specific information regarding his National Guard service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  Further, any error with respect to the timing of fully compliant notice was effectively cured in this case by the RO's readjudication of the Veteran's service connection claims via several supplement statements of the case following the November 2008 notice letter.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively 'cured' by providing any necessary VCAA notice followed by a readjudication of the claim).  The Board finds that the November 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes all available records from the New Jersey National Guard; VA treatment records, VA examination and opinion reports; and statements from the Veteran.  Moreover, the Veteran was afforded hearing before the RO in September 1994, the transcript of which is of record.  The Veteran did not request a hearing before the Board.  Notably, there are no treatment records pertaining to the Veteran's National Guard service, save for a 1988 entrance examination.  However, as will be discussed in further detail below, the Board will concede that the Veteran sustained an injury as alleged.  The Board also finds the Veteran competent to testify as to the type of treatment he received as a result of his injury in service.  Further, the Veteran did not state that he was diagnosed as having any specific knee or ankle disability at the time of treatment.  Thus, while the Veteran has indicated treatment in service, the Board finds that no further attempts to obtain any National Guard treatment records would aid in substantiating his claims, as the Veteran has not alleged that they contain information beyond what he is competent to report.  The Board also finds that there was compliance with the terms of its earlier remand in that the Veteran's available National Guard records were obtain and associated with the claims folder.  See Stegall, supra.

The Board further notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  To the extent that there are any outstanding SSA records, there is no indication that those records would be relevant to the Veteran's present claims before the Board, as the Veteran has indicated that he was awarded SSA disability benefits based on his bipolar disorder alone.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) (stating that "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim.").  Accordingly, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  

Additionally, the Veteran was provided with a VA examination in November 2010 and an addendum opinion was obtained in April 2012.  The Board finds that the examination and opinion reports contain sufficient evidence by which to decide the claim, particularly regarding whether any claimed disability was incurred or aggravated during the Veteran's ACDUTRA or INACDUTRA.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner also considered the Veteran's lay assertions regarding the onset of knee and ankle disabilities, as well as his reported in-service injury.  The examiner also provided the requested opinions in compliance with the terms of the Board's earlier remands.  See Stegall, supra.  Thus, the Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and that the examiner's opinion is supported by an adequate rationale.  The Board has therefore properly assisted the Veteran by affording him an adequate VA examination.

II.  Service Connection

In the instant case, the Veteran seeks service connection for left ankle and bilateral knee disabilities, which he asserts are the result of an injury sustained in 1989 or 1990, during which time the Veteran was participating in "summer camp."

At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

With respect to members of the Army National Guard or Air National Guard, ACDUTRA is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA for members of the National Guard or Air National Guard of any state "means duty (other than full-time duty) under sections 316, 502, 503, 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23)(c).  Basically, this refers to the drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Here, veteran status has been achieved for the Veteran's periods of active military service from October 1967 to October 1969 and from February 1973 to April 1973.  The Board notes, however, that the Veteran is not seeking service connection for disabilities that he claims are related to those periods of active duty.  Indeed, in appealing the Board's previous denial of service connection for left ankle and bilateral knee disabilities to the Court, the Veteran's representative before the Court and VA's General Counsel filed a joint motion for remand in March 2008, wherein the parties agreed that the Veteran's current claimed disabilities were alleged to have been due to an injury sustained during his period of service with the New Jersey Army National Guard from March 1989 to November 1990.  Further, the Veteran is not alleging that he was serving on active duty at the time of his asserted injury.  During his September 1994 testimony before the RO, the Veteran indicated that the he was performing his required two weeks of annual training ("summer camp") at the time that sustained injury to his left ankle and knees and specifically denied having been federally activated at that time.  

Thus, because he is claiming service connection for disabilities resulting from an injury sustained during a period of service as a National Guardsman, status as a "veteran" must be established independent of any prior period of active duty.  The evidence therefore must be shown that the Veteran was either serving on ACDUTRA or INACDUTRA at the time of his alleged injury, that the injury was incurred or aggravated in line of duty, and that any claimed disability actually arose or was aggravated "during" the period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); see 38 U.S.C.A. §§ 101(2), (22), (23), (24); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the Veteran's National Guard service would not qualify as "active military, naval, or air service," and he would not achieve veteran status for that time period. 38 U.S.C. § 101(24); see 38 U.S.C.A. §§ 101(2), 1110, 1131; Mercado-Martinez and Paulson, both supra.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Importantly, the Board notes that veterans who serve on active duty are entitled to several presumptions related to those periods of active duty service -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -- to assist them in substantiating their service connection claims.  38 U.S.C.A. §§ 1111, 1112, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).  

Moreover, "where a claim is based on a period of [ACDUTRA of INACDUTRA], the presumption of aggravation under [38 U.S.C.A.] § 1153 is not applicable."  Id. at 48, n. 7; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  Likewise, a claimant "whose claim is based on a period of [ACDUTRA or INACDUTRA] can never be entitled to the presumption of service incurrence."  Smith, 24 Vet. App. at 47, n. 4.  Accordingly, the Veteran is not entitled to the presumption that his diagnosed arthritis was incurred during service even were it to be shown that any arthritis had become manifest to a compensable degree within one year of separation from such service.  Id.

In the instant case, the Veteran most often asserts that he injured his left ankle and knees when he jumped out of a truck and landed in a ravine during annual training ("summer camp") with the New Jersey Army National Guard in 1990.  (The Board notes, however, that the Veteran had previously indicated that the injury was sustained during training in 1989.)  Personnel records document that the Veteran had several days of INACDUTRA during the period from March 29, 1990, to November 11, 1990, during which the claimed injury could have occurred.  While the Veteran has alleged that he was serving on ACDUTRA at the time that the alleged injury occurred in 1990, no active duty points are shown to have been accumulated during that time.  The Veteran did, however, have several days of ACDUTRA during the period from March 29, 1989, to March 28, 1990.  The distinction, however, of whether the Veteran was serving on ACDUTRA or INACDUTRA at the time of his alleged injury is immaterial to the outcome of this case, as the Veteran is claiming service connection for disabilities resulting from injury, as opposed to disease, incurred in line of duty.  See 38 U.S.C.A. § 101(24).  

Further, as previously determined by the Board in a prior remand, the Veteran has set forth a plausible set of circumstances for an injury occurring during INACDUTRA.  Although there are no service treatment records available for review subsequent to a November 1988 entrance examination for the New Jersey Army National Guard, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Additionally, lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is some question as to whether the Veteran may have fallen into a ravine during a prior period of service, the Board will nevertheless concede that the Veteran sustained the injury as reported during his National Guard service.

As noted above, however, in addition to establishing that an injury was incurred during a period of ACDUTRA or INACDUTRA while serving as a National Guardsman, the evidence must show a resulting disability that must have manifested itself during that period of service.  See Smith, supra; McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, supra, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  In this regard, the Board notes that the Veteran's National Guard records do not document any knee or ankle disability.  Although the National Guard records contain no medical records, save for a 1988 examination report, during his September 1994 RO hearing, the Veteran testified that he received treatment at a field hospital as a result of his injury, stating that he was placed on light duty, given a set of crutches, and sent back out in the field.  He did not report any specific diagnosis.  The Veteran also denied any broken bones or fractures and indicated that he completed his two weeks of training.  The Veteran also denied civilian follow-up care or any additional medical care.  

Post-service treatment records show that the Veteran complained of pain in his knuckles in May 1993.  During examination in August 1993, the Veteran reported that he was in good physical health.  An August 1994 treatment record reveals complaints of bilateral knee pain.  During his September 1994 RO hearing, the Veteran did not assert any specifically diagnosed knee or ankle disability and reported that his only post-service treatment was with a Ace bandage, stating that he was not taking medication or painkillers.  Bilateral knee x-rays taken in October 1994 were negative for fracture, dislocation, bone abnormality, or arthritic change.  X-rays of the left ankle were also negative for fracture, dislocation, bone abnormality, or arthritic change, but soft tissue swelling was seen laterally.  During a June 1995 VA examination, the Veteran reported bilateral knee pain for five years and a remote history of trauma while on active duty.  No etiology was given for his reported pain.

During a September 1997 orthopedic consultation, the Veteran reported having first developed knee problems while serving on active duty sometime between 1967 and 1975.  He stated that he could not remember any specific injury, save for one fall in a ravine.  The Veteran was assessed as having bilateral knee pain with multiple episodes of giving way with no clear etiology.  A magnetic resonance imaging report showed bilateral degenerative tears of the menisci.  In July 1998, the Veteran presented with complaints on ankle pain of three to five days duration.  He reported a prior knee injury, but denied any injury to his ankles.

The Veteran was afforded a VA examination in November 2010.  The examiner diagnosed bilateral knee and left ankle osteoarthritis, which he found to be the cause of the Veteran's knee and left ankle pain.  The examiner failed to specifically opine as to the likelihood that the Veteran's osteoarthritis was related, in particular, to his stated in-service injury.  In April 2012, the VA examiner who had conducted the November 2010 examination offered an addendum to his previous examination report wherein he opined that "the alleged injury that occurred during service had not caused or contributed in any way to [the Veteran's] current osteoarthritis in his knees or ankle."  The examiner noted that "a major factor in the development of osteoarthritis of the hips, knee and ankles is obesity and the veteran has had a problem with this for at least 20 years."  The examiner went on to "remind the reader that after the alleged injury[, the Veteran] was sent back to duty, so . . . it would be highly unlikely that any significant damage occurred."

Upon review of the evidence, the Board finds that, even conceding that the Veteran did sustain the injury a reported during a period of ACDUTRA or INACDUTRA while serving as member of the National Guard, a finding of service connection may not be made because the evidence fails to demonstrate that a knee or ankle disability first manifested during a period of active duty, ACDUTRA or INACDUTRA.  Although the Veteran reported treatment related to his asserted injury, there is no indication that a chronic disability resulted.  Indeed, the Veteran did not indicate that he had been diagnosed as having any specific knee or ankle disability at the time of his injury.  He also did not complain of knee or ankle pain until four years after his reported injury, and in 1998 he stated that he had had ankle pain for only three to five days, with no reported ankle trauma.  Although in 1995, he indicated that he had had knee pain for five years, treatment records dated in the interim are silent for complaints of pain and the Veteran himself reported to be in good physical health in August 1994.  Moreover, even if the Veteran did have pain that began in service and continued thereafter, the evidence of record does not suggest that that pain was the first manifestation of his currently diagnosed osteoarthritis.  Rather, in his April 2012 addendum opinion, the VA examiner opined that the Veteran's in-service injury in no way caused or contributed to his current knee or ankle osteoarthritis.  As support for that opinion, the examiner noted that the Veteran was sent back to duty, which weighed against finding that any significant damage had occurred.  Rather, the examiner attributed the Veteran's knee and ankle pain to his currently diagnosed ankle and bilateral knee osteoarthritis, which the examiner attributed to the Veteran's obesity that had existed for at least 20 years.

In sum, because the evidence fails to show that the Veteran's left ankle and/or bilateral knee osteoarthritis was first manifest during a period of active duty, ACDUTRA or INACDUTRA, and because the evidence does not otherwise establish a nexus between his currently diagnosed knee and left ankle disabilities and his service, the Board finds that the claims for service connection for a left ankle and left and right knee disabilities must be denied.  See 38 C.F.R. §§ 3.303, 3.304; see also Smith, supra.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990); 38 C.F.R. §§ 3.102.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


